DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that Arrasvuori et al. (US 2013/0202265) does not teach amendments to the claim. Remarks, pp. 5-6.
As presented in the claim rejections under 35 USC § 102, Arrasvuori teaches:
making the video data for the plurality of camera angles available to the device ([0028], “User(s) can use the client(s) 26 to view the videos from the service 18 via the connection 28.” Figs. 1-2);
identifying an object in the video content item ([0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of-interest in the videos.” [0032], Fig. 3);
accessing a mapping which identifies camera angles at which the object should be depicted ([0032], “As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources which an object appears in, and its position within the frame of each video source. Through this index, the service can reference in which angles (individual videos) every object-of-interest appears in, and at what times….” Fig. 3);
determining, based on the mapping, that the object should be detected in a view from a first camera angle and a view from a second camera angle ([0032], “Referring also to FIG. 3, multiple recorders/cameras 12 capture video at an event 10 and upload 32 their videos to the service 18. As illustrated by block 34, the service 18 recognizes objects-of-interest. Alternatively, the objects-of-interest may also be defined manually by the persons operating or monitoring the cameras. As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources which an object appears in, and its position within the frame of each video source. Through this index, the service can reference in which angles (individual videos) every object-of-interest appears in, and at what times (we have to remember that each video may not be an uninterrupted recording of the event).” Fig. 3);
using image processing to detect the object in a view from a first camera angle and to detect the absence of the object in a view from a second camera angle ([0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of -interest in the videos. For example, if a guitarist appears in six out of the ten different video angles, then the service 18 may determine the guitarist to be a potential object-of-interest. This analysis may be done ‘on the fly’ for live broadcasted material, or after the event when videos of the different angles have been uploaded to the service.” [0032], “Referring also to FIG. 3, multiple recorders/cameras 12 capture video at an event 10 and upload 32 their videos to the service 18. As illustrated by block 34, the service 18 recognizes objects-of-interest. Alternatively, the objects-of-interest may also be defined manually by the persons operating or monitoring the cameras. As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources which an object appears in, and its position within the frame of each video source. Through this index, the service can reference in which angles (individual videos) every object-of-interest appears in, and at what times (we have to remember that each video may not be an uninterrupted recording of the event).” Fig. 3);
in response to the detecting the object in the view from the first camera angle and detecting the absence of the object in the view from the second camera angle, causing to be dynamically identified, using processing circuitry, the first camera angle as one or more of the plurality of camera angles likely to be of interest ([0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of -interest in the videos. For example, if a guitarist appears in six out of the ten different video angles, then the service 18 may determine the guitarist to be a potential object-of-interest. This analysis may be done ‘on the fly’ for live broadcasted material, or after the event when videos of the different angles have been uploaded to the service.” [0032], “Referring also to FIG. 3, multiple recorders/cameras 12 capture video at an event 10 and upload 32 their videos to the service 18. As illustrated by block 34, the service 18 recognizes objects-of-interest. Alternatively, the objects-of-interest may also be defined manually by the persons operating or monitoring the cameras. As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources which an object appears in, and its position within the frame of each video source. Through this index, the service can reference in which angles (individual videos) every object-of-interest appears in, and at what times (we have to remember that each video may not be an uninterrupted recording of the event).” Fig. 3); and
causing to be provided, to the device, the video data for the first camera angle ([0028], “User(s) can use the client(s) 26 to view the videos from the service 18 via the connection 28.” [0030], “The clients 26 can be used to view the different videos, where each video has a different viewing angle of the objects-of-interest.” [0038], “Based on the selection by the user, the video service chooses which video angle to transmit to the user. The initial video angle may be chosen from multi-angle source content so that the defined object-of-interest is given the best presentation (e.g. it appears largest in frame).” Figs. 1-3).The above remarks similarly apply to claim 10. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9-10, 12-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arrasvuori et al. (US 2013/0202265).

Regarding claim 1, Arrasvuori teaches a computer-implemented method for providing over a network a video content item comprising video data for a plurality of camera angles ([0006], [0028], Figs. 1-2), the method comprising:
making the video data for the plurality of camera angles available to the device ([0028], “User(s) can use the client(s) 26 to view the videos from the service 18 via the connection 28.” Figs. 1-2);
identifying an object in the video content item ([0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of-interest in the videos.” [0032], Fig. 3);
accessing a mapping which identifies camera angles at which the object should be depicted ([0032], “As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources which an object appears in, and its position within the frame of each video source. Through this index, the service can reference in which angles (individual videos) every object-of-interest appears in, and at what times….” Fig. 3);
determining, based on the mapping, that the object should be detected in a view from a first camera angle and a view from a second camera angle ([0032], “Referring also to FIG. 3, multiple recorders/cameras 12 capture video at an event 10 and upload 32 their videos to the service 18. As illustrated by block 34, the service 18 recognizes objects-of-interest. Alternatively, the objects-of-interest may also be defined manually by the persons operating or monitoring the cameras. As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources which an object appears in, and its position within the frame of each video source. Through this index, the service can reference in which angles (individual videos) every object-of-interest appears in, and at what times (we have to remember that each video may not be an uninterrupted recording of the event).” Fig. 3);
using image processing to detect the object in a view from a first camera angle and to detect the absence of the object in a view from a second camera angle ([0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of -interest in the videos. For example, if a guitarist appears in six out of the ten different video angles, then the service 18 may determine the guitarist to be a potential object-of-interest. This analysis may be done ‘on the fly’ for live broadcasted material, or after the event when videos of the different angles have been uploaded to the service.” [0032], “Referring also to FIG. 3, multiple recorders/cameras 12 capture video at an event 10 and upload 32 their videos to the service 18. As illustrated by block 34, the service 18 recognizes objects-of-interest. Alternatively, the objects-of-interest may also be defined manually by the persons operating or monitoring the cameras. As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources which an object appears in, and its position within the frame of each video source. Through this index, the service can reference in which angles (individual videos) every object-of-interest appears in, and at what times (we have to remember that each video may not be an uninterrupted recording of the event).” Fig. 3);
in response to the detecting the object in the view from the first camera angle and detecting the absence of the object in the view from the second camera angle, causing to be dynamically identified, using processing circuitry, the first camera angle as one or more of the plurality of camera angles likely to be of interest ([0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of -interest in the videos. For example, if a guitarist appears in six out of the ten different video angles, then the service 18 may determine the guitarist to be a potential object-of-interest. This analysis may be done ‘on the fly’ for live broadcasted material, or after the event when videos of the different angles have been uploaded to the service.” [0032], “Referring also to FIG. 3, multiple recorders/cameras 12 capture video at an event 10 and upload 32 their videos to the service 18. As illustrated by block 34, the service 18 recognizes objects-of-interest. Alternatively, the objects-of-interest may also be defined manually by the persons operating or monitoring the cameras. As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources which an object appears in, and its position within the frame of each video source. Through this index, the service can reference in which angles (individual videos) every object-of-interest appears in, and at what times (we have to remember that each video may not be an uninterrupted recording of the event).” Fig. 3); and
causing to be provided, to the device, the video data for the first camera angle ([0028], “User(s) can use the client(s) 26 to view the videos from the service 18 via the connection 28.” [0030], “The clients 26 can be used to view the different videos, where each video has a different viewing angle of the objects-of-interest.” [0038], “Based on the selection by the user, the video service chooses which video angle to transmit to the user. The initial video angle may be chosen from multi-angle source content so that the defined object-of-interest is given the best presentation (e.g. it appears largest in frame).” Figs. 1-3).

Regarding claim 10, Arrasvuori teaches a system for providing over a network a video content item comprising video data for a plurality of camera angles ([0006], [0028], Figs. 1-2), the system comprising processing circuitry ([0026], “The service 18 includes suitable hardware and software, including a memory(ies) 22 and a controller(s) 24 to store the transferred videos and perform operations regarding the videos as further described below. The controller 24 may include, for example, processors such as in server computers.”) and output circuitry ([0028], “User(s) can use the client(s) 26 to view the videos from the service 18 via the connection 28.” [0030], “The clients 26 can be used to view the different videos, where each video has a different viewing angle of the objects-of-interest.” Figs. 1-2). The rejection of claim 1 is similarly applied to the remaining limitations of claim 10.

Regarding claims 3 and 12, the combination teaches further comprising identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles of the plurality of camera angles ([0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of -interest in the videos. For example, if a guitarist appears in six out of the ten different video angles, then the service 18 may determine the guitarist to be a potential object-of-interest. This analysis may be done ‘on the fly’ for live broadcasted material, or after the event when videos of the different angles have been uploaded to the service.” [0032], [0037], “While streaming the video to multiple clients, the video service analyzes every camera angle and identifies possible objects-of-interest in them.” [0051]).

Regarding claims 4 and 13, the combination teaches wherein identifying the first camera angle as the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles comprises determining that an enlarged depiction of an object is presented in the one or more of the plurality of camera angles ([0038], “Based on the selection by the user, the video service chooses which video angle to transmit to the user. The initial video angle may be chosen from multi-angle source content so that the defined object-of-interest is given the best presentation (e.g. it appears largest in frame).”).

Regarding claims 9 and 18, the combination teaches wherein the video data corresponds to at least one of a real-time broadcast or prerecorded content item ([0031], [0040], “In one example, initially the video service 18 begins to stream a broadcast of an event that has been recorded (or is being captured live) by multiple cameras.”).

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Arrasvuori and Setteducati (US 6934002).

Regarding claims 2 and 11, Arrasvuori teaches the limitations specified above; however, the combination does not expressly that making the video data for the plurality of camera angles available to the device comprises providing, to the device, a plurality of video data addresses hosting the video data corresponding to the plurality of camera angles.
Setteducati teaches making video data for a plurality of camera angles available to a device comprises providing, to the device, a plurality of video data addresses hosting the video data corresponding to the plurality of camera angles (Col. 2, lines 17-26, “According to one aspect of the invention, in a system for broadcasting or otherwise displaying a magic show, views of motion elements of a particular trick taken from different predetermined camera angles are broadcast or displayed simultaneously on different channels, pages or addresses so that an individual member of the audience can switch between the different channels, pages or addresses to select any one or more of the views of a same motion element, precisely when desired.”).
In view of Setteducati’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arrasvuori such that making the video data for the plurality of camera angles available to the device comprises providing, to the device, a plurality of video data addresses hosting the video data corresponding to the plurality of camera angles. The modification would serve to facilitate the distribution and access of content to users.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Arrasvuori and Arora et al. (US 2014/0130079).

Regarding claims 5 and 14, Arrasvuori teaches the limitations specified in claims 1 and 10, and teaches that identifying the first camera angle as the one or more of the plurality of camera angles likely to be of interest relative to other camera angles comprises determining that a view has a better presentation of a selected object-of-interest (Arrasvuori: [0035]); however, Arrasvuori does not expressly teach that identifying the first camera angle as the one or more of the plurality of camera angles likely to be of interest relative to other camera angles comprises determining that a view of an event being depicted is unobstructed.
Arora teaches identifying one or more of a plurality of camera angles is likely to be of interest relative to other camera angles comprises determining that a view of an event being depicted is unobstructed ([0031], “In one embodiment, viewing user is presented with a list of objects or angles that have been tagged by one of feeds 1-5 from which to select.” [0028], “In one embodiment, the transmitted feeds 1-5 are obtained by clearinghouse 20 or otherwise, block 600, FIG. 6. At some point, input from the user, such as identification of an object of interest or viewing device specifications are provided to clearinghouse, block 610. The feeds and viewer input are compared to rank the feeds, block 620.” [0033], [0034], “for a viewer wishing to focus on first presenter 104, feed 3 would be ranked lower in that the viewing angle/line of sight 108 of feed 3 provides that podium 102 and second presenter 106 block camera 3's view of first presenter 104.”).
In view of Arora’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arrasvuori such that identifying the first camera angle as the one or more of the plurality of camera angles likely to be of interest relative to other camera angles comprises determining that a view of an event being depicted is unobstructed. The modification would serve to enhance the user viewing experience.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Arrasvuori and Opaluch (US 2008/0148317).

Regarding claims 7 and 16, the combination teaches the limitations specified above, and teaches causing to be provided, for display at the device, a plurality of visual indicators of the plurality of camera angles (Arrasvuori: [0041], “For example, as shown in FIG. 4 the clickable interactive areas may be presented as polygons around the object-of-interest 14 in the video on the display 48. The position of a polygon suggests to the user the position (vantage point) of the alternative video angle in relation to the current vantage point 46, such as on the left-right axis in the example shown.” [0043], Figs. 4-5). However, the combination does not expressly teach that the plurality of visual indicators are indicative of the determined ranking of the plurality of camera angles.
Opaluch teaches presenting a plurality of visual indicators indicative of determined ranking of content ([0042], “The preferred channel listing can be displayed in a hierarchical arrangement comprising a first column comprising a category 500 and a second column 502 comprising programs in order of likelihood of interest to the viewer. Thus, in FIG. 5, the order of presentation of most likely categories includes news programs 512, movie programs 514, and music programs 516. The last two programs are game shows 518 and financial programs 520. The order of the categories are typically based in part on historical viewing data, the time of day the EPG data is viewed, as well as some external factors, as will be discussed. … The last categories in the list (e.g., games shows 518 and financial-based programs 520) have little likelihood of being selected based on past behavior.” Fig. 5).
In view of Opaluch’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the plurality of visual indicators are indicative of the determined ranking of the plurality of camera angles. The modification would serve to facilitate navigation and selection of camera angles for viewing by users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Davis et al. (US 2009/0089352) discloses a system wherein one particular consuming user may focus on a particular live event, and based on the number of content capturing devices present at the live event, the consuming user can select one or more capturing devices covering varied angles of the live event to enable viewing of the live event from the most desirable view, angle or perspective ([0009]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R TELAN/Primary Examiner, Art Unit 2426